DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2022 is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
 The application has been amended as follows: 
7. (Amended) The method of claim 1 [[
comprises:
determining one or more blocks of the non-volatile cross point array memory device where the data stored in the volatile memory device is to be written;
compare data from each block in the one or more blocks of the non-volatile cross point array memory device with data from a corresponding block of the data retrieved from the volatile memory device;

write, to the subset of the one or more blocks of the non-volatile cross point array memory device, data of a corresponding block stored in the volatile memory device.
14. (Amended) The system of claim 8
comprises:
determining one or more blocks of the non-volatile cross point array memory device where the data stored in the volatile memory device is to be written;
compare data from each block in the one or more blocks of the non-volatile cross point array memory device with data from a corresponding block of the data retrieved from the volatile memory device;
determine a subset of the one or more blocks of the non-volatile cross point array memory device having data different from data of a corresponding block of the volatile memory device; and
write, to the subset of the one or more blocks of the non-volatile cross point array memory device, data of a corresponding block stored in the volatile memory device.
20. (Amended) The non-transitory machine-readable storage medium of claim 15
wherein the pre-scan write operation comprises:
determining one or more blocks of the non-volatile cross point array memory device where the data stored in the volatile memory device is to be written;

determine a subset of the one or more blocks of the non-volatile cross point array memory device having data different from data of a corresponding block of the volatile memory device; and
write, to the subset of the one or more blocks of the non-volatile cross point array memory device, data of a corresponding block stored in the volatile memory device.

Allowable Subject Matter
Claims 1-5, 7-12, 14-18 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
After further search and consideration it is determined that the prior art of record neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach, the following limitation(s) in combination with the remaining claimed limitation: responsive to receiving the indication of the power loss, writing a remainder of the plurality of blocks to the non-volatile cross point array memory device using a second type of write operation, wherein the second type of write operation comprises a pre-scan write operation based on a comparison of data stored at the remainder of the plurality of blocks and data stored at other blocks stored at the non-volatile cross point array memory device.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAMDAN N ALROBAIE whose telephone number is (571)270-7099.  The examiner can normally be reached on Monday to Thursday (8AM till 6PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.